Citation Nr: 0639641	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  04-24 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than July 15, 
2003, for the award of service connection for left elbow 
strain with decreased grip strength of the left hand.  

2.  Entitlement to a rating in excess of 20 percent for post-
operative residuals of left knee chondromalacia, for the 
period from July 15, 2003 to July 5, 2004.  

3.  Entitlement to a rating in excess of 30 percent for post-
operative residuals of left knee chondromalacia, from July 6, 
2004.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to June 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that decision, the RO granted service 
connection for left elbow strain with decreased grip strength 
in the left hand, effective July 15, 2003.  In addition, the 
RO denied a rating in excess of 20 percent for post-operative 
chondromalacia of the left knee.

The veteran appealed the RO's decision.  Before the matter 
was certified to the Board, in a July 2004 rating decision, 
the RO increased the rating for the veteran's left knee 
disability to 30 percent, effective July 6, 2004.  Although 
an increased rating was granted, the issue remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993) 
(holding that a decision awarding a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).

Moreover, as the veteran filed his claim for an increased 
rating for his left knee disability on July 15, 2003, given 
the RO's actions, complete adjudication of the claim now 
requires an analysis during two discrete time periods, as set 
forth above on the cover page of this decision.  The first 
period extends from July 15, 2003, the date of receipt of the 
veteran's claim for an increased rating, to July 5, 2004, 
after which time the RO increased the rating for his left 
knee disability to 30 percent.  The second period extends 
from July 6, 2004.  

In June 2006, the veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  After the hearing, the 
veteran submitted additional evidence in support of his 
claim, along with a written waiver of initial RO 
consideration.  See 38 C.F.R. § 20.1304 (2006).

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

Earlier effective date claim

In general, the effective date of an award of compensation or 
pension based on an original claim, a claim reopened after 
final disallowance, or a claim for increase will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2006).

When there is a final denial of a claim, and new and material 
evidence is subsequently received, the effective date of the 
award of compensation is date of receipt of the new claim or 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii) (2006).

A review of the record in this case reveals that in May 1993, 
the veteran submitted a claim of service connection for 
residuals of a left arm injury.  In support of his claim, he 
submitted copies of his service medical records showing that 
he had been treated following a crush-type injury to the left 
forearm in December 1990.  He indicated that he had received 
no treatment for his disability since his separation from 
service.

In a May 1993 rating decision, the RO denied service 
connection for a left upper extremity disability, finding 
that the record contained no medical evidence of any current 
residual of the in-service left upper extremity injury.  The 
veteran was duly notified of the RO's decision and his 
appellate rights in a June 1993 letter, but he did not 
appeal.

In September 2001, the veteran again requested service 
connection for residuals of a left arm injury.  In support of 
his claim, he submitted duplicate service medical records 
showing treatment for a left arm injury.  

In a February 2002 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the claim of service connection for residuals of a left arm 
injury.  Specifically, the RO noted that the record still 
lacked medical evidence of current residuals of the in-
service left arm injury.  The veteran was duly notified of 
the RO's decision and his appellate rights in a March 2002 
letter, but he did not appeal.  

On July 15, 2003, the RO received the veteran's most recent 
request to reopen his claim of service connection for 
residuals of a left upper extremity injury.  In support of 
his claim, the veteran submitted private medical evidence 
showing chronic, mildly decreased grip strength, secondary to 
the in-service left arm injury.  In addition, a VA medical 
examination was conducted in December 2003, and revealed that 
residuals of the in-service left arm injury included 
decreased grip strength and left elbow strain.  

In a February 2004 rating decision, based on the receipt of 
new and material evidence, the RO granted service connection 
for left elbow strain with decreased grip strength of the 
left hand, and assigned an initial 10 percent rating, 
effective July 15, 2003, the date of receipt of the 
application to reopen.

The veteran appealed the effective date assigned by the RO.  
In his March 2004 notice of disagreement and his May 2004 
substantive appeal, the veteran argued that an effective date 
in 2001 was warranted, as he had filed his application to 
reopen at that time.  

At his June 2006 Board hearing, however, the veteran raised a 
claim of clear and unmistakable error (CUE) in prior rating 
decisions denying service connection for residuals of a left 
arm disability.  Through his representative, the veteran 
essentially argued that the May 1993 and February 2002 rating 
decisions discussed above were clearly and unmistakably 
erroneous in that the RO failed to meet its duty to assist 
the veteran by providing him a VA medical examination in 
connection with his claims.  

Because a finding of CUE in a prior rating decision would 
render moot the earlier effective date claim now on appeal, 
the Board finds that the CUE claim is inextricably 
intertwined with the issue of entitlement to an effective 
date earlier than July 15, 2003, for the award of service 
connection for left elbow strain with decreased grip strength 
of the left hand which is currently on appeal.  See Parker v. 
Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (holding that two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both are adjudicated).

In view of the foregoing, a remand is necessary to provide 
the RO with the opportunity to consider the recently-raised 
CUE claim in the first instance.  Huston v. Principi, 18 Vet. 
App. 395 (2004).  The Board emphasizes, however, that to 
obtain appellate review of any issue not currently in 
appellate status, such as the CUE claim, an appeal must be 
filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.200, 20.201, 20.202 (2006).

Increased rating claim

The veteran also seeks an increased rating for his service-
connected left knee disability.  He claims that an increased 
rating is warranted as his left knee symptoms include pain, 
limitation of flexion and extension, weakness, and 
instability, resulting in significant functional loss.  

The Board has reviewed the record, but finds that there is 
conflicting evidence regarding the presence and severity of 
the veteran's claimed left knee symptoms.  For example, in a 
September 2003 statement, the veteran's private physician 
indicated that the veteran's left knee was unstable and 
required custom bracing..  At the October 2004 VA medical 
examination, however, the veteran's knee was stable and the 
examiner noted that a brace was not necessary.  

The Board also notes that at his June 2006 Board hearing, the 
veteran claimed that his left knee symptoms had increased in 
severity since he was last examined by VA for compensation 
purposes in October 2004.  

In light of his assertions, and because the evidence of 
record in currently insufficient to rate his service-
connected left knee disability, the Board finds that another 
VA medical examination in necessary.  See Olsen v. Principi, 
3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992) (when a veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is insufficient to adequately evaluate the 
current state of the condition, VA must provide a new 
examination).  

The Board also notes that VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and evidence of record.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In that regard, the Court 
has held that a veteran can be rated separately for different 
manifestations of the same injury, where "none of the 
symptomatology for any one of [the] conditions is duplicative 
of or overlapping with the symptomatology of the other two 
conditions," and that such combined ratings do not 
constitute pyramiding prohibited by 38 C.F.R. 4.14.  Esteban 
v. Brown, 6 Vet. App. 259 (1994).

VA Office of General Counsel has provided guidance in this 
regard concerning rating disabilities of the knee.  In 
essence, VA General Counsel stated that compensating a 
claimant for separate functional impairment under Diagnostic 
Code 5257 (for instability) and Diagnostic Code 5003 (for 
arthritis and limitation of motion or arthritis and painful 
motion) does not constitute pyramiding.  See VA O.G.C. Prec. 
Op. No. 23-97 (July 1, 1997), published at 62 Fed. Reg. 
63,604 (1997); see also VA O.G.C. Prec. Op. No. 9-98 (Aug. 
14, 1998), published at 63 Fed. Reg. 56,704 (1998).

VA's General Counsel has also held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 and Diagnostic 
Code 5261, based on limitation of flexion and extension, may 
be assigned for disability of the same joint, if none of the 
symptomatology on which each rating is based is duplicative 
or overlapping.  See VA O.G.C. Prec. Op. No. 9-2004, (Sept. 
17, 2004).

The RO has not yet considered whether any of the veteran's 
left knee symptoms warrant separate compensable ratings.  
Thus, after obtaining the results of the VA medical 
examination, the RO should consider whether all applicable 
symptomatology attributable to the left knee disability is 
appropriately rated, to include specifically whether any 
scars, instability, arthritis, limitation of flexion, and 
limitation of extension, merit separate disability ratings.  

In view of the foregoing, this matter is remanded for the 
following:  

1.  The veteran should be afforded a VA 
medical examination to determine the 
nature and severity of the service-
connected post-operative residuals of 
left knee chondromalacia.  The veteran's 
claims folder must be made available to 
the examiner for review in connection 
with the examination.  All indicated 
tests should be conducted, including X-
ray studies.  In the examination report, 
the examiner should delineate all 
symptoms or pathology attributable to the 
service-connected left knee disability, 
to include any scars, instability, 
arthritis, limitation of flexion, 
limitation of extension, or painful 
motion.  The examiner should also assess 
the severity of each symptom and 
specifically note whether and to what 
extent any musculoskeletal disability 
results in limitation of function due to 
pain, loss of motion due to weakened 
movement, excess fatigability, or 
incoordination.

2.  The RO should adjudicate the 
veteran's claim of CUE in the May 1993 
and February 2002 rating decisions.  If 
the determination is not favorable to the 
veteran, he and his representative should 
be notified of the decision and given an 
opportunity to appeal.  The veteran and 
his representative are reminded that to 
obtain appellate review of any issue not 
currently in appellate status, a timely 
appeal must be submitted.

3.  The RO should then review the claims 
currently on appeal, including 
consideration of whether all applicable 
left knee symptomatology is appropriately 
rated.  If the benefits sought on appeal 
are not granted in full, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



